Citation Nr: 1644458	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 20, 2010, for the award of service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2015 correspondence, the Veteran requested that his Board Hearing application be withdrawn.  38 C.F.R. § 20.704 (e) (2015).

In August 2011, the Veteran submitted correspondence asserting clear and unmistakable error (CUE) in an April 1970 RO decision that denied service connection for hearing impairment.  The RO subsequently issued a rating decision in October 2012 finding a lack of CUE in the April 1970 decision.  Notification of this denial was sent to the Veteran on October 25, 2012.  No appeal was filed within one year of this denial and as such it is final.  

Nevertheless, in November 2013, the Veteran resubmitted a statement again indicating CUE.  This claim has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection is not dependent on the outcome of his request for revision of the April 1970 rating decision on the basis of CUE.  Indeed, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  The United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE.  Canady v. Nicholson, 20 Vet. App. 393, 402   (2006). Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board.  The CUE claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).  




FINDING OF FACT

A request to reopen a service connection claim for hearing loss was received by VA on May 20, 2010, and the effective date for the award of service connection is assigned from that date; and, there is no evidence of an earlier unadjudicated claim to reopen.
CONCLUSION OF LAW

The criteria for an effective date earlier than May 20, 2010, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the Veteran.

Merits

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015). 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2015).  As discussed above, a decision addressing whether there was CUE in an April 1970 RO decision has already been adjudicated..

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The pertinent evidence of records shows that an April 1970 rating decision denied service connection for impaired hearing.  The Veteran was notified of the decision, but did not appeal.  In correspondence shown to have been received by VA on May 20, 2010, the Veteran requested that his claim for hearing loss be reopened.  In March 2011, the RO reopened the claim and granted service connection for bilateral hearing loss.  Thereafter in his April 2011 notice of disagreement, he noted that his initial claim for hearing loss had been made in 1970 and had been denied.  He asserted, in essence, that an earlier effective date for the award of service connection was warranted. 

Based upon a review of the evidence of record, the Board finds that a request to reopen a service connection claim for hearing loss was received by VA on May 20, 2010, and that the effective date for the award of service connection is assigned from that date.  There is no evidence of an earlier unadjudicated claim to reopen subsequent to the April 1970 final rating decision.  The Veteran does not assert, and the available evidence does not show, that he submitted a specific claim to reopen after notice of the April 1970 rating decision and prior to May 20, 2010.  Therefore, the appeal for entitlement to an earlier effective date must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than May 20, 2010, for the award of service connection for hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


